Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
KELLIE JOHNETTE HOLMAN,)
		   No. 08-02-00435-CR

)
			Appellant,)
			Appeal from

)
v.)
		    282nd District Court

)
THE STATE OF TEXAS,)
		 of Dallas County, Texas

)
			Appellee.)
		    (TC# F-0139833-PS)


MEMORANDUM OPINION


	Kellie Johnette Holman appeals her conviction for obtaining a controlled substance from a
legally registered pharmacist by fraud.  Appellant waived her right to a jury trial and entered a
negotiated plea of guilty.  The trial court found Appellant guilty and assessed her punishment in
accordance with the plea bargain at imprisonment for a term of four years, probated.  The court later
revoked Appellant's community supervision and imposed the original sentence of four years.  We
affirm.
	Appellant's court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493, reh. denied, 388 U.S. 924, 87 S.Ct. 2094,
18 L.Ed.2d 1377 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel's brief has been delivered to Appellant, and Appellant has been advised of her
right to examine the appellate record and file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief, and agree that the appeal is
wholly frivolous and without merit.  Further, we find nothing in the record that might arguably
support the appeal.  The judgment is affirmed.


July 31, 2003						 
 ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)